UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
MERCHDIRECT LLC,

                                   Plaintiff,
                                                                      MEMORANDUM AND ORDER
        - against -                                                    17-CV-4860 (RRM) (ARL)

CLOUD WARMER, INC., NICHOLAS
MANGO, and THOMAS MANGO,

                                    Defendants.
------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        Plaintiff MerchDirect LLC (“MerchDirect”) brings this action against Cloud Warmer,

Inc. (“Cloud Warmer”), and its owners, brothers Nicholas and Thomas Mango (“the Mangos”),

alleging, among other things, that defendants violated copyright law and breached a contract

which allegedly required Cloud Warmer to create an exclusive and proprietary e-commerce

platform for MerchDirect. Cloud Warmer has filed a counterclaim alleging that it was

MerchDirect who breached the contract and violated its copyright in the software underlying the

platform. Now before the Court are two motions pursuant to Fed. R. Civ. P. 12(b)(6): the

Mangos’ motion to dismiss the four causes of action alleged against them in the First Amended

Complaint (“FAC”) and MerchDirect’s motion to dismiss the copyright infringement

counterclaim. (Docs. No. 43, 64.) For the reasons set forth below, the Mangos’ motion is

granted in part and denied in part and MerchDirect’s motion is granted in its entirety.

                                                BACKGROUND

        Unless otherwise stated, the following facts are drawn from MerchDirect’s FAC (Doc.

No. 47), the allegations of which are assumed to be true solely for purposes of analyzing the

Mangos’ motion to dismiss. Defendant Cloud Warmer is a software company, owned and
operated by the Mangos. (FAC at ¶ 9.) Cloud Warmer builds, deploys, and manages “custom

enterprise platforms with a specialization in commerce and business” – i.e., computer software

that its customers, who are usually affiliated with the music industry, use to sell products to

consumers. (Id. at ¶ 10.) Cloud Warmer also offers “e-commerce shopping cart software” under

the names “Limited Run” and “Card Included,” which enable independent labels and artists to

sell merchandise directly to fans. (Id. at ¶ 11.)

       MerchDirect designs, produces, markets, and distributes merchandise for well-known

artists and entertainment brands. (Id. at ¶ 5.) Sometime prior to June 19, 2013, MerchDirect

entered into negotiations with Cloud Warmer for the creation of a new e-commerce platform.

The negotiations were conducted primarily or exclusively in person, with the Mangos

representing Cloud Warmer, and Lee Tepper and Justin Beck – the CEO and President,

respectively, of MerchDirect – representing MerchDirect. (Id. at ¶ 14.) MerchDirect alleges

that, during those negotiations, the Mangos each represented that Cloud Warmer “could and

would create and develop” a platform with the “e-commerce functionality and features” that

MerchDirect sought. (Id.) According to the FAC, the Mangos also represented to MerchDirect

that “such features would be exclusive to and proprietary to [MerchDirect].” (Id.)

       These negotiations resulted in a contract between MerchDirect and Cloud Warmer dated

June 19, 2013 (the “Agreement”). Under that Agreement, MerchDirect agreed to pay Cloud

Warmer “to co-develop and write mutually agreed upon proprietary software features” for

MerchDirect’s new e-commerce platform, and to provide additional related services to

MerchDirect for the three-year term of the Agreement. (Id. at ¶ 12.) Upon termination of the

Agreement, Cloud Warmer was obligated to give MerchDirect the software codebase for the e-

commerce platform (the “Code”) and to transfer its copyright interests and rights in the Code to



                                                    2
MerchDirect. (Id. at ¶ 18.) Pursuant to these terms, Cloud Direct had no right to use or copy the

Code after June 19, 2016, when the Agreement expired. (Id. at ¶¶ 18, 22.) In addition, the

Agreement contained a non-compete provision, restricting Cloud Warmer from creating “a

service that included the creation, production, and distribution of physical merchandise” during

the term of the Agreement and for a period of three years thereafter. (Id. at ¶ 19.)

        Cloud Warmer created the new e-commerce platform, which launched in January 2014.

(Id. at ¶ 19). However, according to MerchDirect, 97% of the Code for MerchDirect’s “new”

platform had already been written by defendants before the negotiations with MerchDirect even

began. (Id. at ¶ 16). Indeed, that old software was used in the “Limited Run” product, which

existed at the time of the negotiations. (Id.).

        While Cloud Warmer provided MerchDirect with a copy of the Code at the expiration of

the Agreement, Cloud Warmer continued to use the Code thereafter. (Id. at ¶ 23.) Specifically,

Cloud Warmer used the Code to create its own “Fulfillment Dashboard Service” (or “FDS”),

which performs the same functions as MerchDirect’s e-commerce platform and allows FDS

customers to compete with MerchDirect. (Id. at ¶ 24.) MerchDirect alleges, on information and

belief, that one of Cloud Warmer’s customers is already using FDS to attract MerchDirect’s

clients. (Id. at ¶ 26.)

        Professing to be the owners of the copyright in the Code, MerchDirect registered it with

the United States Copyright Office. (Id. at ¶ 19.) After that Office issued MerchDirect a

Certificate of Registration, effective July 27, 2017, (id. & Ex. A to FAC), MerchDirect

commenced this action.




                                                  3
       The Procedural History and the FAC

       The original complaint, filed on August 18, 2017, named only Cloud Warmer as a

defendant and contained only three causes of action: a federal claim alleging violations of the

Copyright Act, 17 U.S.C. § 101 et seq., and state-law claims for breach of contract and tortious

interference with prospective business relations. After Cloud Warmer moved to dismiss this

complaint, but before that motion was decided, MerchDirect requested permission to amend the

complaint. MerchDirect’s motion was granted and, on September 24, 2018, MerchDirect filed

the FAC.

       The FAC added two new defendants – the Mangos – and five new causes of action. One

of the five, a state-law claim for a breach of the implied covenant of good faith and fair dealing,

was alleged against Cloud Warmer alone. The other four new causes of action were alleged

against all three defendants. All four of these causes of action – the only claims alleged against

the Mangos – are the subject of the Mangos’ motion to dismiss.

       The first of the four causes of action alleges contributory copyright infringement.

MerchDirect alleges, on information and belief, that the Mangos, in their capacity as owners

and/or agents of Cloud Warmer, caused Cloud Warmer to use the Code in its FDS and to provide

copies of the Code to FDS customers. (FAC at ¶ 38.) MerchDirect alleges that through these

actions, the Mangos “substantially and materially contributed to the infringement of plaintiff’s

copyright in the Code by Cloud Warmer and/or its customers.” (Id. at ¶ 39.)

       The second and third of the four causes of action allege fraudulent inducement and

fraudulent concealment. Alluding to allegations that the Mangos represented that the Code could

and would be created and co-developed exclusively for MerchDirect, the fraudulent inducement

cause of action alleges that all three defendants, with an intent to mislead and defraud



                                                 4
MerchDirect, made material, false representations to induce MerchDirect to pay “significant

monetary sums for the creation and co-development of exclusive and proprietary software …

that defendants … had already created.” (Id. at ¶ 59.) The fraudulent concealment claim alleges

that defendants had a duty to disclose to MerchDirect that they had already created the Code

which defendants professed to be creating and co-developing exclusively for MerchDirect, but

intentionally and fraudulently concealed this information from MerchDirect. (Id. at ¶¶ 63–64.)

        The last of the four causes of action alleges unjust enrichment. This claim alleges that all

three defendants were unjustly enriched by their retention of amounts paid to Cloud Warmer for

the creation and co-development of new proprietary software that had already been largely

created. (Id. at ¶ 71.)

        Cloud Warmer’s Amended Answer and Counterclaims

        In its Amended Answer (Doc. No. 53), Cloud Warmer denies most of the allegations in

the FAC. Cloud Warmer admits that it entered into an agreement with MerchDirect, and that this

contract contained “language similar to that recited” in the FAC. (Am. Answer at ¶¶ 19–20.)

However, Cloud Warmer contends that it is the owner of all rights in the Code, and that it merely

“provided a copy of the Code to plaintiff.” (Id. at ¶¶ 18, 23.)

        The Amended Answer also contains counterclaims by Cloud Warmer against

MerchDirect. (Doc. No. 53 at 8–18.) The counterclaims include Cloud Warmer’s version of

events, the details of which need not be discussed for purposes of this memorandum and order.

However, in a nutshell, Cloud Warmer alleges that MerchDirect was using a customized version

of Cloud Warmer’s “Genesis” software – a program designed to enable the user to personalize

their websites by turning certain features on or off. (Counterclaims at ¶¶ 13, 18, 20.) Cloud

Warmer denies that it ever agreed to provide any feature or product exclusively to MerchDirect.



                                                 5
(Id. at ¶ 21.) Indeed, it implies that Cloud Warmer licensed MerchDirect to continue using the

customized Genesis software on its own servers, stating that Cloud Warmer “agreed that

MerchDirect could run the software on MerchDirect servers” in exchange for “substantial

payments.” (Id. at ¶ ¶ 18, 23.)

       Although the counterclaim alleges three causes of action – two alleging breach of

contract and one alleging copyright infringement – only the copyright infringement counterclaim

is at issue here. In that cause of action, Cloud Warmer admits that “MerchDirect has filed a

copyright application with the Copyright Office,” but claims that “the application was fraudulent

because MerchDirect had no rights, and presently has no rights to the software because it did not

seek an assignment of the software, did not write any of the code in the software and did not

contribute to the authorship of the code.” (Id. at ¶ 49.) Cloud Warmer asserts that it, not

MerchDirect, is “the beneficial owner of the resulting copyright registration,” and that

MerchDirect infringed its copyright by using the Code without paying a reasonable royalty. (Id.

at ¶¶ 50–51.)

       The Mangos’ Motion to Dismiss

       The Mangos now move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

arguing that the amended complaint fails to state a plausible cause of action against them.

(Memorandum of Law in Support of Mangos’ Motion to Dismiss (“Mangos’ Memo”) at 1.)

First, they argue that the cause of action for contributory copyright infringement – Count II in the

FAC – should be dismissed because the FAC does not allege any acts committed by the Mangos

in their personal capacity. (Mangos’ Memo at 3.) They argue that their actions in signing the

contract on behalf of Cloud Warmer, and the managerial action they took on behalf of that




                                                 6
corporation, cannot give rise to their own personal liability, as MerchDirect has not alleged any

basis for piercing the corporate veil. (Id.)

        Second, the Mangos argue that the allegations of the FAC do not plausibly support a

claim for fraudulent inducement or fraudulent concealment – Counts V and VI in the FAC. The

Mangos argue, among other things, that the allegations relating to their misrepresentations are

conclusory and insufficient to support these claims. They further argue that when they made

representations regarding the services Cloud Warmer would provide to MerchDirect, they were

acting in their capacity as corporate employees.1

        Third, with respect to the unjust enrichment claim contained in Count VII of the FAC, the

Mangos argue that since the Agreement provided that MerchDirect would pay Cloud Warmer

and not the Mangos, Cloud Warmer alone reaped the benefits of their activity and the

corporation alone should have to compensate MerchDirect for any unjust enrichment. (Mangos’

Memo at 6.) Citing to Compunnel Software Grp., Inc. v. Spectrasoft Techs., Inc., 21 Misc. 3d

1129(A), 873 N.Y.S.2d 510 (Civ. Ct. 2008) (table) – a New York case which applied New Jersey

law – the Mangos argue that MerchDirect cannot expect remuneration from the Mangos because

they were not parties to the Agreement. (Mangos’ Memo at 6.)

        MerchDirect’s Motion to Dismiss

        MerchDirect moves to dismiss Cloud Warmer’s copyright infringement counterclaim

pursuant to Federal Rule Civil Procedure 12(b)(6) for failure to state a claim on which relief may

be granted. MerchDirect principally alleges that Cloud Warmer cannot sue for copyright

infringement because it does not possess a valid copyright registration. (Memorandum of Points



1
  The Mangos also advance two arguments which are not cognizable on a motion to dismiss: that MerchDirect has
no evidence of the alleged misrepresentations and that it should have been apparent from Cloud Warmer’s website
that “earlier versions of virtually the same product had virtually the same capabilities.” (Mangos’ Memo at 5.)

                                                       7
and Authorities in Support of Plaintiff’s Motion to Dismiss Cloud Warmer’s Counterclaim for

Copyright Infringement (“MerchDirect’s Memo”) (Doc. No. 64-1) at 4.) MerchDirect also

argues that the copyright infringement claim is implausible because the Agreement expressly

provides that MerchDirect would be given the Code at no cost should it terminate the

Agreement, yet desire to continue using the Code. (Id. at 4–5.)

                                    STANDARD OF REVIEW

        A motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6) requires the Court to examine the legal, rather than factual, sufficiency of a

complaint. Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). Generally, under Rule 8(a)(2), a

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” For claims premised on fraud, pleadings are also subject to the heightened

standard of Rule 9(b), under which a plaintiff must state with particularity the circumstances

constituting the alleged fraud.

        A court considering a 12(b)(6) motion must “take[ ] factual allegations [in the complaint]

to be true and draw[ ] all reasonable inferences in the plaintiff's favor.” Harris, 572 F.3d at 71

(citation omitted). To withstand a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A complaint need not contain “detailed factual allegations,” but it must contain “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). In other words, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555). Rather, a plaintiff’s complaint must include “enough facts to state a claim to relief that



                                                   8
is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 663 (citing Twombly, 550

U.S. at 570).

                                           DISCUSSION

   I. The Mango’s Motion to Dismiss

       A. Contributory Copyright Infringement

       “A contributory infringer is ‘one who, with knowledge of the infringing activity, induces,

causes or materially contributes to the infringing conduct of another.’” EMI Christian Music

Grp., Inc. v. MP3tunes, LLC, 844 F.3d 79, 99–100 (2d Cir. 2016) (quoting Gershwin Publ’g

Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971)). “To recover under

this theory, ‘a plaintiff must first establish direct infringement by the relevant third party.’” Smith

v. BarnesandNoble.com, LLC, 143 F. Supp. 3d 115, 124 (S.D.N.Y. 2015) (quoting Arista

Records LLC v. Lime Grp. LLC, 784 F. Supp. 2d 398, 423 (S.D.N.Y. 2011)). “After that is

established, a defendant may be held liable for contributory copyright infringement if, with

knowledge of the infringing activity, it materially contributes to the infringing conduct of [the

third party].” Id. (internal quotation marks and citation omitted).

       In this case, MerchDirect has adequately alleged infringement by Cloud Warmer. “To

state a claim for copyright infringement, a plaintiff must allege that the plaintiff owned a valid

copyright and the defendant ‘violat[ed] one of the exclusive rights that 17 U.S.C. § 106 bestows

upon [a] copyright holder.’” Great Minds v. Fedex Office & Print Servs., Inc., 886 F.3d 91, 94

(2d Cir. 2018) (quoting Smith v. Barnesandnoble.com, LLC, 839 F.3d 163, 166 (2d Cir. 2016)).

MerchDirect has done so, alleging that it has owned the copyright in the Code since the



                                                  9
termination of the Agreement in June 2016 and that Cloud Warmer violated its exclusive rights

in the Code by using the Code thereafter. In addition, the FAC adequately alleges contributory

copyright infringement by the Mangos, alleging that they materially contributed to the infringing

conduct because they, as owners and/or agents of Cloud Warmer, caused the corporation to use a

copy of the Code despite knowing that, under the terms of the Agreement they had personally

negotiated, the exclusive rights in the Code had passed to MerchDirect.

       In arguing that MerchDirect’s contributory copyright infringement claims against them

should be dismissed, the Mangos argue that they, as corporate officers, cannot be held personally

liable for Cloud Warmer’s alleged infringement. This is simply incorrect. “It is well-established

that corporate officers can be held liable for the infringing acts of their corporations if they

personally participated in the acts constituting infringement.” Lechner v. Marco-Domo

Internationales Interieur GmbH, No. 03-CV-5664 (JGK), 2005 WL 612814, at *6 (S.D.N.Y.

Mar. 14, 2005) (emphasis added). In EMI Christian Music Grp., Inc., for example, the Second

Circuit upheld a jury verdict finding the founder of a corporation was liable for contributory

copyright infringement based on evidence that he personally encouraged corporate executives

and customers to engage in infringing activity. 844 F.3d at 100. Here, too, Cloud Warmer’s

founders are alleged to have personally caused their corporation to engage in the infringing

conduct. Accordingly, the Mangos’ motion to dismiss the contributory copyright infringement

claim against them is denied.

       B. Fraudulent Inducement

       “To state a claim for fraudulent inducement under New York law, a plaintiff must allege:

‘a representation of fact, which is untrue and either known by defendant to be untrue or

recklessly made, which is offered to deceive and to induce the other party to act upon it, and



                                                  10
which causes injury.’” PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 490 (S.D.N.Y. 2017)

(quoting Suez Equity Inv’rs, L.P. v. Toronto–Dominion Bank, 250 F.3d 87, 104 (2d Cir. 2001));

see also Jo Ann Homes at Bellmore, Inc. v. Dworetz, 250 N.E.2d 214, 216 (N.Y. 1969). “A

claim for fraudulent inducement must satisfy the heightened pleading requirement of Federal

Rule of Civil Procedure 9(b), which requires that a party ‘state with particularity the

circumstances constituting fraud.’” Id. (quoting Fed. R. Civ. P. 9(b)). To comply with Rule

9(b), a complaint must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006)

(quoting Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)). In addition,

although “[m]alice, intent, knowledge, and other conditions of a person’s mind may be alleged

generally,” Fed. R. Civ. P. 9(b), a fraud claim must be supported by allegations “that give rise to

a strong inference of fraudulent intent.” S.Q.K.F.C., Inc. v. Bell Atl. Tricon Leasing Corp., 84

F.3d 629, 634 (2d Cir. 1996).

       As a general matter, “a fraud claim may not be used as a means of restating what is, in

substance, a claim for breach of contract.” Wall v. CSX Transp., Inc., 471 F.3d 410, 416 (2d Cir.

2006). “Under New York law, false statements indicating an intent to perform under a contract

are insufficient to support a claim of fraud.” PetEdge, 234 F. Supp. 3d at 491 (citing

Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 19–20 (2d Cir. 1996)).

Thus, a plaintiff “may not rely on defendants’ purported misrepresentations of future intent to

perform; plaintiff must identify misrepresentations of presently existing facts made to induce

plaintiff to enter the … Agreement.” Ningbo Prod. Imp. & Exp. Co. v. Eliau, No. 11-CV-650




                                                 11
(PKC), 2011 WL 5142756, at *7 (S.D.N.Y. Oct. 31, 2011) (citing Cohen v. Koenig, 25 F.3d

1168, 1172 (2d Cir. 1994)).

       In this case, the FAC alleges two statements by the Mangos with the particularity

required by Rule 9(b). First, the FAC alleges that, during the face-to-face negotiations, both

brothers represented that Cloud Warmer “could and would create and develop” a platform with

the “e-commerce functionality and features” that MerchDirect sought. (FAC at ¶ 14.) However,

the FAC does not allege that this representation was false. To the contrary, the FAC implies that

Cloud Warmer did, in fact, build such a platform. The work was apparently satisfactory, for

MerchDirect not only opted to retain the Code, but is now suing to protect its copyright interests

in the Code.

       The second alleged misrepresentation – that “such features would be exclusive to and

proprietary to [MerchDirect],” (FAC at ¶ 14) – is one of promises contained in the Agreement.

A fraud claim based on this misrepresentation would be premised upon an alleged breach of this

contractual duty, which cannot serve as the basis for a fraudulent inducement claim. See

PetEdge, 234 F. Supp. 3d at 491; Ningbo Prod. Imp. & Exp. Co., 2011 WL 5142756, at *7.

Moreover, the FAC does not contain allegations “that give rise to a strong inference of fraudulent

intent.” S.Q.K.F.C., Inc., 84 F.3d at 634. Accordingly, the fraudulent inducement claim is

dismissed as to the Mangos.

       C. Fraudulent Concealment

       A fraudulent concealment claim has the same elements as a fraudulent inducement claim

with one additional requirement: “that a plaintiff … show that the defendant had a duty to

disclose the material information.” Woods v. Maytag Co., 807 F. Supp. 2d 112, 119 (E.D.N.Y.

2011) (citing Manhattan Motorcars, Inc. v. Automobili Lamborghini, S.p.A., 244 F.R.D. 204,



                                                12
213 (S.D.N.Y. 2007)); see Banque Arabe et Internationale D’Investissement v. Maryland Nat’l

Bank, 57 F.3d 146, 153 (2d Cir. 1995) (“To establish fraudulent concealment, a plaintiff must

also prove that the defendant had a duty to disclose the material information.”). As discussed

above, MerchDirect has not adequately alleged fraudulent inducement. Even if it had, the FAC

does not allege facts to support MerchDirect’s conclusory allegation that the Mangos had a duty

to disclose to MerchDirect that they had already created the Code. (See FAC at ¶ 64.) Indeed,

the FAC itself alleges that they had not created it yet, even though 97% of the software which

they ultimately used was also used in other products. Accordingly, the fraudulent concealment

claim is also dismissed as to the Mangos.

       D. Unjust Enrichment

       “Cases dealing with unjust enrichment in New York are uniform in their recognition of

three elements of the claim: ‘To prevail on a claim for unjust enrichment in New York, a plaintiff

must establish (1) that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity

and good conscience require restitution.’” Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue

Shield of New Jersey, Inc., 448 F.3d 573, 586 (2d Cir. 2006) (quoting Kaye v. Grossman, 202

F.3d 611, 616 (2d Cir. 2000)). “It is well established that unjust enrichment does not require

proof of any wrongdoing by the enriched party.” Marks v. Energy Materials Corp., No. 14-CV-

8965 (GHW), 2015 WL 3616973, at *6 (S.D.N.Y. June 9, 2015) (quoting United States v.

Nagelberg, 772 F. Supp. 120, 122 (E.D.N.Y. 1991)). To state such a claim, however, a plaintiff

must allege that that the defendant “obtained some unfair benefit.” Int’l Leisure Prod., Inc. v.

FUNBOY LLC, 747 F. App’x 23, 26 (2d Cir. 2018) (summary order); see Corsello v. Verizon

N.Y., Inc., 18 N.Y.3d 777, 790 (2012) (“The basis of a claim for unjust enrichment is that the




                                                 13
defendant has obtained a benefit which in ‘equity and good conscience’ should be paid to the

plaintiff.”) (citation omitted).

        In this case, MerchDirect alleges that it paid Cloud Warmer – a corporation owned and

operated by the Mangos – a substantial sum to co-develop and create a custom-built e-commerce

platform which would be the exclusive property of MerchDirect. Instead, MerchDirect alleges, it

received a customized version of a software product that Cloud Warmer was making available to

other customers. MerchDirect asserts that, even if Cloud Warmer’s actions did not breach their

Agreement, it would be inequitable to permit defendants to reap an unwarranted benefit for their

wrongful actions.

        These allegations arguably state a claim for unjust enrichment, and the Mangos do not

expressly argue to the contrary. Rather, the Mangos argue that they cannot be liable under an

unjust enrichment theory because only Cloud Warmer was a signatory to the contract. In support

of this argument, the Mangos rely solely on Compunnel Software Grp., Inc. v. Spectrasoft

Techs., Inc., 21 Misc. 3d 1129(A), 873 N.Y.S.2d 510 (N.Y. Civ. Ct. 2008) (table) – a case which

is readily distinguishable on the law and on the facts. First, although it was decided by the Civil

Court of the City of New York, the case applied New Jersey law in deciding the unjust

enrichment claim. Second, the plaintiff in that case was seeking remuneration from a corporate

officer from whom he had no right to expect remuneration. In this case, by contrast, the

remuneration had already been paid by the plaintiff, who is now alleging that it would be

inequitable to allow defendants to keep it.

        The fact that the money may have been paid to Cloud Warmer, rather than to the Mangos,

does not necessarily insulate the Mangos from liability. “New York law … allows courts to

disregard the corporate form and impose personal liability to pierce the corporate veil … when



                                                14
necessary to prevent fraud or to achieve equity.’” Gartner v. Snyder, 607 F.2d 582, 586 (2d Cir.

1979) (quoting Port Chester Elec. v. Atlas, 40 N.Y.2d 652, 656 (1976)); see also Int’l Council of

Shopping Ctrs., Inc. v. Info Quarter, LLC, No. 17-CV-5526 (AJN), 2018 WL 4284279, at *4

(S.D.N.Y. Sept. 7, 2018). The corporate veil may be pierced if a plaintiff can show “(i) that the

owner exercised complete domination over the corporation with respect to the transaction at

issue; and (ii) that such domination was used to commit a fraud or wrong that injured the party

seeking to pierce the veil.” Am. Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d 130, 134 (2d Cir.

1997) (citing Morris v. New York State Dep’t of Taxation & Fin., 623 N.E.2d 1157, 1160–61

(N.Y. 1993)).

       The Court need not determine, for purposes of this motion, whether it would be

appropriate to pierce the corporate veil in this case. However, the Court notes that the Mangos

are alleged to be “owners” of Cloud Warmer, to have conducted the negotiations personally, and

to have been responsible for every aspect of the corporation’s activities. In light of these

allegations, the Court cannot completely discount the possibility that the Mangos might be

individually liable for the unjust enrichment of Cloud Warmer. See United States v. Nagelberg,

772 F. Supp. 120, 124 (E.D.N.Y. 1991) (finding the principals of a corporation individually

liable where their corporations were unjustly enriched, and it was appropriate to pierce the

corporate veil).

   II. MerchDirect’s Motion to Dismiss the Copyright Infringement Counterclaim

       “To prove a claim of copyright infringement, a plaintiff must show (1) ownership of a

valid copyright and (2) copying of constituent elements of the work that are original.” Urbont v.

Sony Music Entm’t, 831 F.3d 80, 88 (2d Cir. 2016) (citing Boisson v. Banian, Ltd., 273 F.3d 262,

267 (2d Cir. 2001)). “With respect to the first prong, … ‘[a] certificate of registration from the



                                                 15
United States Register of Copyrights constitutes prima facie evidence of the valid ownership of a

copyright.’” PaySys Int’l, Inc. v. Atos Se, Worldline SA, Atos IT Servs. Ltd., 226 F. Supp. 3d

206, 215 (S.D.N.Y. 2016) (quoting Hamil Am. Inc. v. GFI, 193 F.3d 92, 98 (2d Cir. 1999)).

“[T]he owner of copyright or of any exclusive right in the work may obtain registration of the

copyright claim by delivering to the Copyright Office the deposit specified by this section,

together with the application and [a] fee ….” 17 U.S.C. § 408(a).

       Registration is permissive; it “is not a condition of copyright protection.” Id.

Registration is, however, “a precondition to filing a copyright infringement claim.” In re Indu

Craft, Inc., 749 F.3d 107, 113 (2d Cir. 2014) (citing Reed Elsevier, Inc. v. Muchnick, 559 U.S.

154 (2010)). Section 411(a) of Title 17 of the United States Code provides, in pertinent part:

               Except for an action brought for a violation of the rights of the
               author [of a work of visual art] under section 106A(a), and subject
               to the provisions of subsection (b), no civil action for infringement
               of the copyright in any United States work shall be instituted until
               preregistration or registration of the copyright claim has been made
               in accordance with this title.

Subsection (b) provides, in pertinent part:

               A certificate of registration satisfies the requirements of this
               section and section 412, regardless of whether the certificate
               contains any inaccurate information, unless –
               (A) the inaccurate information was included on the application for
               copyright registration with knowledge that it was inaccurate; and
               (B) the inaccuracy of the information, if known, would have
               caused the Register of Copyrights to refuse registration.

17 U.S.C. § 411(b)(1).

       Section 411(a)’s registration requirement is not jurisdictional. In re Indu Craft, Inc., 749

F.3d at 113; Reed Elsevier, 559 U.S. at 166. In addition, the Supreme Court has not yet decided

“whether § 411(a)’s registration requirement is a mandatory precondition to suit that … district

courts may or should enforce sua sponte by dismissing copyright infringement claims involving
                                                 16
unregistered works.” Reed Elsevier, 559 U.S. at 171. However, the Supreme Court has made it

clear that a “copyright claimant may commence an infringement suit [only after] … the

Copyright Office registers a copyright.” Fourth Estate Pub. Benefit Corp. v. Wall-Street.com,

LLC, 139 S. Ct. 881, 886 (2019). According to the Supreme Court, “registration is akin to an

administrative exhaustion requirement that the owner must satisfy before suing to enforce

ownership rights.” Id. at 887.

       “In limited circumstances, copyright owners may file an infringement suit before

undertaking registration.” Id. at 888. Section 411(a) “expressly allows courts to adjudicate

infringement claims involving unregistered works in three circumstances: where the work is not

a U.S. work, where the infringement claim concerns rights of attribution and integrity under §

106A, or where the holder attempted to register the work and registration was refused.” Reed

Elsevier, 559 U.S. at 165. Under § 411(c), a copyright owner may also sue for infringement of a

live broadcast before “registration ... has been made,” provided the owner “declare[s] an

intention to secure copyright in the work” and “makes registration for the work, if required by

subsection (a), within three months after [the work’s] first transmission.” 17 U.S.C. §§

411(c)(1)-(2). Similarly, under § 408(f)(2), a copyright owner who “is preparing to distribute a

work of a type vulnerable to predistribution infringement – notably, a movie or musical

composition – … may apply for preregistration.” Fourth Estate Pub. Benefit Corp., 139 S. Ct. at

888 (citing 17 U.S.C. § 408(f)(2); 37 CFR § 202.16(b)(1)).

       Although Cloud Warmer alleges that it is the author and owner of the Code, Cloud

Warmer does not allege that it registered the Code before filing its counterclaim. It also does not

argue that any of the limited exceptions to the requirement that a copyright owner register their

copyright before filing an infringement action apply in this case. Rather, Cloud Warmer alleges



                                                17
that it is the “beneficial owner of the … copyright registration” because MerchDirect filed a

fraudulent copyright registration application. (Counterclaim at ¶¶ 49–50).

        Cloud Warmer’s Opposition to Plaintiff’s Motion to Dismiss, (Doc. No. 67), cites no

authority whatsoever in support of this dubious proposition. Nor could it. As noted above, 17

U.S.C. § 411(b)(1) provides that a certificate of registration which contains inaccurate

information satisfies the registration requirements of § 411(a) “unless … the inaccurate

information was included on the application for copyright registration with knowledge that it was

inaccurate; and … the inaccuracy of the information, if known, would have caused the Register

of Copyrights to refuse registration.” 17 U.S.C. § 411(b)(1). If, as Cloud Warmer alleges,

MerchDirect knowingly submitted a fraudulent application for registration, the certificate of

registration would not satisfy the registration requirements, and would not support either party’s

copyright infringement claims. Accordingly, Cloud Warmer’s counterclaim is dismissed without

prejudice for lack of a copyright registration. See Film Chest Media Grp., Inc. v. Hyde, No. 14-

CV-0368 (LAK) (AJP), 2014 WL 6791534, at *9 (S.D.N.Y. Oct. 21, 2014) (dismissing a

counterclaim for copyright infringement without prejudice for failure to obtain a copyright

registration certificate).

                                         CONCLUSION

        For the reasons set forth above, the Mangos’ motion to dismiss is granted with respect to

the causes of action alleging fraudulent inducement and fraudulent concealment, and denied with

respect to the other two causes of action. The fraudulent inducement and fraudulent concealment

claims (Counts V and VI of the FAC) are dismissed against the Mangos alone, since Cloud

Warmer has neither filed a motion to dismiss of its own nor joined in the Mangos’ motion.




                                                18
MerchDirect’s motion to dismiss the copyright infringement counterclaim (Count III of Cloud

Warmer’s counterclaim) is granted and that count is dismissed in its entirety.

       This action is re-committed to the assigned magistrate judge for supervision of all

remaining pre-trial matters.

                                                     SO ORDERED.

Dated: Brooklyn, New York                            Roslynn R. Mauskopf
       September 30, 2019

                                                     ___________________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     United States District Judge




                                                19
